DETAILED ACTION
This action is in response to new application filed 1/31/2022 titled “Systems and Methods for Provisioning Biometric Image Templates to Devices for Use in User Authentication” which is a continuation of application 15/853,648 now patent 11,853,648. Claims 1-17 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,240,233. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every element of the above independent claims 1 and 10 of the present application is broader and therefore anticipated by the corresponding independent claims 1 and 8 of U.S. Patent No. 11,240,233.

17/588972 Claim 1
11,240,233 Claim 8
A portable communication device for use in provisioning a biometric image template to a card device for use in authenticating a user associated with the card device, the portable communication device comprising: 
A system for use in provisioning a biometric image template to a device, the system comprising: 

a payment card device having a memory, 
a wireless communication interface coupled to the at least one processor;
a radio-frequency identification (RFID) wireless network interface, and 
at least one processor; and at least one input device coupled to the at least one processor; 
a processor coupled to the memory and the RFID wireless network interface, 

wherein the payment card device is specific to a user, wherein the payment card device is without a biometric image template of the user in the memory, and wherein the processor is configured to: 
wherein the at least one processor comprises executable instructions that, when executed by the at least one processor, cause the at least one processor to: transmit to a card device, via the wireless communication interface, a certificate associated with the portable communication device, whereby the portable communication device is authenticated by the card device; 
receive from the card device, via the wireless communication interface, a certificate associated with the card device; 
authenticate the card device based on the received certificate;
authenticate a personal communication device of the user, based on a certificate associated with the personal communication device; 

transmit, to the personal communication device, via the RFID wireless network interface, a certificate associated with the payment card device, whereby the personal communication device authenticates the payment card device based on the transmitted certificate; 
after the card device is authenticated: 

capture, via the at least one input device, a biometric image of the user; and 

provision, via the wireless communication interface, the captured biometric image to the card device.
in response to authentication of the personal communication device and the payment card device, 

receive, from the personal communication device via the RFID wireless network interface, a biometric image of the user from the personal communication device; and 

store the biometric image of the user received from the personal communication device, via the RFID wireless network interface, as the biometric image template of the user in the memory of the payment card device, apart from an interaction with an issuer of the payment card device, whereby the user may be subsequently authenticated by the payment card device based on a subsequent biometric image of the user matching the biometric image template stored in the memory.



17/588972 Claim 10
11,240,233 Claim 1
A computer-implemented method for use in provisioning a biometric image template to a card device, the method comprising: 
A computer-implemented method for use in provisioning a biometric image template to a payment card device, the method comprising: 

for a payment card device specific to a user and without a biometric image template included in a memory of the payment card device: 
receiving, by the portable communication device, from the card device, via the wireless communication interface, a certificate associated with the card device; authenticating, by the portable communication device, the card device based on the received certificate associated with the card device; and
transmitting, by a portable communication device, to a card device, via a wireless communication interface, a certificate associated with the portable communication device, whereby the portable communication device is authenticated by the card device based on the certificate associated with the portable communication device;
authenticating, by the payment card device, a portable communication device, based on a certificate associated with the portable communication device, wherein the portable communication device is a personal device of the user; 

Dependent claim 2
after the card device is authenticated: capturing, by at least one input device of the portable communication device, a biometric image of the user; and
transmitting, via the wireless communication interface, the captured biometric image to the card device whereby the card device stores the biometric image as a biometric template.
receiving, at the payment card device, via a radio-frequency identification (RFID) wireless connection between the portable communication device and the payment card device, a biometric image of the user from the portable communication device after the portable communication device is authenticated; and 
in response to authenticating the portable communication device and receiving the biometric image, storing, by the payment card device, the biometric image of the user received from the portable communication device, via the RFID wireless connection, in the memory of the payment card device as a biometric image template of the user, apart from an interaction with an issuer of the payment card device, thereby permitting the user to be later authenticated, by the payment card device, based on a subsequent biometric image matching the stored biometric image template.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6, 9, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0312041) in view of Conner et al (2014/0317715) 
With respect to claim 1, Choi teaches a portable communication device for use in provisioning a biometric image template to a card device for use in authenticating a user associated with the card device, the portable communication device comprising: 
at least one processor (see Choi paragraph 0048 i.e. the communication terminal 150 includes one or more biometric sensors, a touch screen, a camera, a microphone, and the like, or is connected thereto. The communication terminal 150 includes a public service terminal (ATM, Kiosk, POS, and the like), as well as a private communication terminal (e.g., a mobile phone, a tablet PC, a desktop computer, a set-up box, and the like)); 
a wireless communication interface coupled to the at least one processor (see Choi paragraph 0059 i.e. According to some embodiments, as shown in FIG. 2B, the smartcard is directly connected to the communication terminal in a communicating manner via a wireless communication scheme (e.g., NFC, RFID, and the like)); and 
at least one input device coupled to the at least one processor (see Choi paragraph 0048 i.e. the communication terminal 150 includes one or more biometric sensors, a touch screen, a camera, a microphone, and the like, or is connected thereto. The communication terminal 150 includes a public service terminal (ATM, Kiosk, POS, and the like), as well as a private communication terminal (e.g., a mobile phone, a tablet PC, a desktop computer, a set-up box, and the like)); 
wherein the at least one processor comprises executable instructions that, when executed by the at least one processor, cause the at least one processor to: capture, via the at least one input device, a biometric image of the user (see Choi figure 4A and paragraph 0088 i.e. Firstly, the communication terminal acquires the biometric data of the user, and transmits the acquired biometric data of the user to the smartcard (Steps S401 and S402). When acquiring the biometric data, a biometric sensor embedded in the communication terminal or an external biometric sensor connected to the communication terminal is used; and 
provision, via the wireless communication interface, the captured biometric image to the card device (see Choi figure 4A and paragraph 0089-0091 i.e. The private key is stored in the smartcard together with the encrypted biometric data, to be used in the user authentication procedure later on (Step S405)).
Choi does not teach transmit to a card device, via the wireless communication interface, a certificate associated with the portable communication device, whereby the portable communication device is authenticated by the card device; receive from the card device, via the wireless communication interface, a certificate associated with the card device; authenticate the card device based on the received certificate.
Conner does not teaches transmit to a card device, via the wireless communication interface, a certificate associated with the portable communication device, whereby the portable communication device is authenticated by the card device (see Conner paragraph 0105 i.e. The card and the main interface device--through their respective software--perform a mutual authentication process. As part of this process, the card and the main interface device verifies the each other public key certificate, and they perform a challenge-response process. If the mutual authentication process is successful, a random AES session key is established and shared by the two devices and paragraph 0095-0096); 
receive from the card device, via the wireless communication interface, a certificate associated with the card device; authenticate the card device based on the received certificate (see Conner paragraph 0105 i.e. The card and the main interface device--through their respective software--perform a mutual authentication process. As part of this process, the card and the main interface device verifies the each other public key certificate, and they perform a challenge-response process. If the mutual authentication process is successful, a random AES session key is established and shared by the two devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Connor to have perform a mutual authentication process in which the card and the main interface device verifies the each other public key certificate and if successful generate a random AES session key for secure commination between the two devices (see Conner paragraph 0105).  Therefore one would have been motivated to have performed a mutual authentication process.

With respect to claim 2, Choi teach the portable communication device of claim 1, wherein the wireless communication interface includes a radio-frequency identification (RFID) communication interface (see Choi paragraph 0059 i.e. According to some embodiments, as shown in FIG. 2B, the smartcard is directly connected to the communication terminal in a communicating manner via a wireless communication scheme (e.g., NFC, RFID, and the like)).

With respect to claim 3, Choi teaches the portable communication device of claim 1, but does not disclose wherein the at least one input device includes a camera input device; and wherein the biometric image of the user includes a facial image of the user. 
Conner teaches wherein the at least one input device includes a camera input device; and wherein the biometric image of the user includes a facial image of the user (see Conner paragraph 0063-0064 i.e. For example, an iPhone.TM. or iPad.TM. which belongs to the cardholder can be classified as a Class 2-device, which the cardholder can trust and use its camera to perform a facial recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Conner to have used a camera built in the communication terminal of Choi to capture a facial image for facial recognition as the biometric data of Choi (see Conner paragraph 0063-0064). Therefore one would have been motivated to have used a camera built in the communication terminal to capture biometric data. 	

With respect to claim 4 Choi teaches the portable communication device of claim 3, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor, prior to transmitting the certificate to the card device, to: poll a vicinity of the portable communication device for near-field communication enabled (NFC-enabled) device; and detect the card device as at least one of the NFC-enable device in the vicinity (see Choi paragraph 0059 According to some embodiments, as shown in FIG. 2B, the smartcard is directly connected to the communication terminal in a communicating manner via a wireless communication scheme (e.g., NFC, RFID, and the like)). 

With respect to claim 5, Choi teaches the portable communication device of claim 1, wherein the certificate associated with the card device is a X.509 formatted certificate (see Choi paragraph 0101 i.e. The public key certificate (e.g., X.509 certificate that uses public key infrastructure (PKI) ITU-T Standard)).

With respect to claim 6, Choi teaches the portable communication device of claim 1, but does not disclose wherein the executable instructions, when executed by the at least one processor, cause the at least one processor, in connection with provisioning the captured biometric image to the card device, to: transmit the captured biometric image to the card device, whereby the card device stores the biometric image as a biometric template in a memory of the card device (see Choi figure 4A, paragraph 0088 i.e. Firstly, the communication terminal acquires the biometric data of the user, and transmits the acquired biometric data of the user to the smartcard (Steps S401 and S402) and paragraph 0089-0091 i.e. The private key is stored in the smartcard together with the encrypted biometric data, to be used in the user authentication procedure later on (Step S405)).

With respect to claim 9 Choi teaches the portable communication device of claim 1, but does not disclose wherein the executable instructions, when executed by the at least one processor, cause the at least one processor, in order to authenticate the certificate associated with the card device, to verify a signature of the certificate based on a public key extracted from the certificate associated with the card device.
Conner teaches wherein the executable instructions, when executed by the at least one processor, cause the at least one processor, in order to authenticate the certificate associated with the card device, to verify a signature of the certificate based on a public key extracted from the certificate associated with the card device (see Conner paragraph 0105 i.e. The card and the main interface device--through their respective software--perform a mutual authentication process. As part of this process, the card and the main interface device verifies the each other public key certificate, and they perform a challenge-response process. If the mutual authentication process is successful, a random AES session key is established and shared by the two devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Connor to have perform a mutual authentication process in which the card and the main interface device verifies the each other public key certificate and if successful generate a random AES session key for secure commination between the two devices (see Conner paragraph 0105).  Therefore one would have been motivated to have performed a mutual authentication process.

With respect to claim 10 Conner teaches a computer-implemented method for use in provisioning a biometric image template to a card device, the method comprising: 
capturing, by at least one input device of the portable communication device, a biometric image of the user (see Choi figure 4A and paragraph 0088 i.e. Firstly, the communication terminal acquires the biometric data of the user, and transmits the acquired biometric data of the user to the smartcard (Steps S401 and S402). When acquiring the biometric data, a biometric sensor embedded in the communication terminal or an external biometric sensor connected to the communication terminal is used); and 
transmitting by a portable communication device, to a card device, via the wireless communication interface, a certificate associated with the portable communication device, whereby the portable communication device is authenticated by the card device (see Choi figure 4A, paragraph 0088 i.e. Firstly, the communication terminal acquires the biometric data of the user, and transmits the acquired biometric data of the user to the smartcard (Steps S401 and S402) and paragraph 0089-0091 i.e. The private key is stored in the smartcard together with the encrypted biometric data, to be used in the user authentication procedure later on (Step S405)).
Choi does not teach transmitting by a portable communication device, to a card device, via the wireless communication interface, a certificate associated with the portable communication device, whereby the portable communication device is authenticated by the card device; receiving by a portable communication device, from the card device, via the wireless communication interface, a certificate associated with the card device; authenticating, by a portable communication device, the card device based on the received certificate associated with the card device.
Conner teaches transmitting by a portable communication device, to a card device, via the wireless communication interface, a certificate associated with the portable communication device, whereby the portable communication device is authenticated by the card device (see Conner paragraph 0105 i.e. The card and the main interface device--through their respective software--perform a mutual authentication process. As part of this process, the card and the main interface device verifies the each other public key certificate, and they perform a challenge-response process. If the mutual authentication process is successful, a random AES session key is established and shared by the two devices and paragraph 0095-0096); 
receiving by a portable communication device, from the card device, via the wireless communication interface, a certificate associated with the card device; authenticating, by a portable communication device, the card device based on the received certificate associated with the card device (see Conner paragraph 0105 i.e. The card and the main interface device--through their respective software--perform a mutual authentication process. As part of this process, the card and the main interface device verifies the each other public key certificate, and they perform a challenge-response process. If the mutual authentication process is successful, a random AES session key is established and shared by the two devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Connor to have perform a mutual authentication process in which the card and the main interface device verifies the each other public key certificate and if successful generate a random AES session key for secure commination between the two devices (see Conner paragraph 0105).  Therefore one would have been motivated to have performed a mutual authentication process.

With respect to claim 13 Choi teaches the computer-implemented method of claim 10, further comprising, prior to transmitting the certificate to the card device, to: polling, by the portable communication device, for near-field communication enabled (NFC-enabled) device within a vicinity of the portable communication device; and detecting, by the portable communication device, the card device as at least one of the NFC-enable device (see Choi paragraph 0059 According to some embodiments, as shown in FIG. 2B, the smartcard is directly connected to the communication terminal in a communicating manner via a wireless communication scheme (e.g., NFC, RFID, and the like)). 

	With respect to claim 14 Connor teaches the computer-implemented method of claim 13, further comprising receiving, via a touch sensitive panel of the portable communication device, an input from the user to provision the biometric to the card device, prior to polling the vicinity of the portable communication device for NFC-enabled devices and prior to transmitting the certificate associated with the portable communication device  (see Choi paragraph 0059 According to some embodiments, as shown in FIG. 2B, the smartcard is directly connected to the communication terminal in a communicating manner via a wireless communication scheme (e.g., NFC, RFID, and the like)).

With respect to claim 15, Choi teaches the computer-implemented method of claim 10, but does not disclose wherein authenticating the certificate associated with the card device includes validating a signature of the certificate associated with the card device.
Conner teaches wherein authenticating the certificate associated with the card device includes validating a signature of the certificate associated with the card device (see Conner paragraph 0105 i.e. The card and the main interface device--through their respective software--perform a mutual authentication process. As part of this process, the card and the main interface device verifies the each other public key certificate, and they perform a challenge-response process. If the mutual authentication process is successful, a random AES session key is established and shared by the two devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Connor to have perform a mutual authentication process in which the card and the main interface device verifies the each other public key certificate and if successful generate a random AES session key for secure commination between the two devices (see Conner paragraph 0105).  Therefore one would have been motivated to have performed a mutual authentication process.

With respect to claim 16, Choi teaches the computer-implemented method of claim 15, wherein the certificate associated with the card device is a X.509 formatted certificate (see Choi paragraph 0101 i.e. The public key certificate (e.g., X.509 certificate that uses public key infrastructure (PKI) ITU-T Standard)).

With respect to claim 17 Choi teaches the computer-implemented method of claim 10, wherein the wireless communication interface includes a radio-frequency (RF) adapter of the portable communication device (see Choi paragraph 0059 i.e. According to some embodiments, as shown in FIG. 2B, the smartcard is directly connected to the communication terminal in a communicating manner via a wireless communication scheme (e.g., NFC, RFID, and the like)).

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0312041) in view of Conner et al (2014/0317715) in view of Sanzgiri et al (US 2014/0329497).
With respect to claim 7 Choi in view of Conner teaches the portable communication device of claim 1, but does not disclose wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: prompt the user to present a second biometric; capture, via the at least one input device, a second biometric of the user; and prior to provisioning the captured biometric image of the user to the card device, authenticate the user to the portable communication device based on the captured second biometric.
	Sanzgiri teaches wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: prompt the user to present a second biometric; capture, via the at least one input device, a second biometric of the user; and prior to provisioning the captured biometric image of the user to the card device, authenticate the user to the portable communication device based on the captured second biometric (see Sanzgiri figure 5 and paragraph 0040 i.e. U first presents her biometric attribute (such as a fingerprint scan/face unlock or any other embodiment of the same) to D which reads the Biometric input, calculates the Biometric hash (BH) and compares it with U.sub.BIOMETRIC. On successful comparison, D is unlocked. If U uses other means of locking the smart device such as a pin code, graphical passwords etc., U has to present them for D to be unlocked and paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Conner in further view of Sanzgiri for the user to first provide a biometric such as a finger print to unlock the smartphone. Before the smartphone can be used as a way to authenticate the user to smartphone before the phone can be used (see Sanzgiri paragraph 0019). Therefore, one would have been motivated to have the user to first provide a biometric such as a finger print to unlock the smartphone.

	
	With respect to claim 8 Choi in view of Conner teaches the portable communication device of claim 7, but does not disclose wherein the at least one input device includes a fingerprint scanner; and wherein the second biometric includes a fingerprint of the user.
Sanzgiri teaches wherein the at least one input device includes a fingerprint scanner; and wherein the second biometric includes a fingerprint of the user (see Sanzgiri figure 5 and paragraph 0040 i.e. U first presents her biometric attribute (such as a fingerprint scan/face unlock or any other embodiment of the same) to D which reads the Biometric input, calculates the Biometric hash (BH) and compares it with U.sub.BIOMETRIC. On successful comparison, D is unlocked. If U uses other means of locking the smart device such as a pin code, graphical passwords etc., U has to present them for D to be unlocked and paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Conner in further view of Sanzgiri for the user to first provide a biometric such as a finger print to unlock the smartphone. Before the smartphone can be used as a way to authenticate the user to smartphone before the phone can be used (see Sanzgiri paragraph 0019). Therefore, one would have been motivated to have the user to first provide a biometric such as a finger print to unlock the smartphone.

With respect to claim 11 Choi in view of Conner teaches the computer-implemented method of claim 10, further comprising, prior to transmitting the captured biometric to the card device: prompting the user to present a second biometric; capturing, via the at least one input device, a second biometric of the user; and authenticating the user to the portable communication device based on the captured second biometric.
Sanzgiri teaches wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: prompt the user to present a second biometric; capture, via the at least one input device, a second biometric of the user; and prior to provisioning the captured biometric image of the user to the card device, authenticate the user to the portable communication device based on the captured second biometric (see Sanzgiri figure 5 and paragraph 0040 i.e. U first presents her biometric attribute (such as a fingerprint scan/face unlock or any other embodiment of the same) to D which reads the Biometric input, calculates the Biometric hash (BH) and compares it with U.sub.BIOMETRIC. On successful comparison, D is unlocked. If U uses other means of locking the smart device such as a pin code, graphical passwords etc., U has to present them for D to be unlocked and paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Conner in further view of Sanzgiri for the user to first provide a biometric such as a finger print to unlock the smartphone. Before the smartphone can be used as a way to authenticate the user to smartphone before the phone can be used (see Sanzgiri paragraph 0019). Therefore, one would have been motivated to have the user to first provide a biometric such as a finger print to unlock the smartphone.

With respect to claim 12 Choi in view of Conner teaches the computer-implemented method of claim 10, but does not disclose wherein the biometric image of the user includes a facial image of the user; and wherein the second biometric includes a fingerprint of the user.
Sanzgiri teaches wherein the biometric image of the user includes a facial image of the user; and wherein the second biometric includes a fingerprint of the user (see Sanzgiri figure 5 and paragraph 0040 i.e. U first presents her biometric attribute (such as a fingerprint scan/face unlock or any other embodiment of the same) to D which reads the Biometric input, calculates the Biometric hash (BH) and compares it with U.sub.BIOMETRIC. On successful comparison, D is unlocked. If U uses other means of locking the smart device such as a pin code, graphical passwords etc., U has to present them for D to be unlocked and paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Conner in further view of Sanzgiri for the user to first provide a biometric such as a finger print to unlock the smartphone. Before the smartphone can be used as a way to authenticate the user to smartphone before the phone can be used (see Sanzgiri paragraph 0019). Therefore, one would have been motivated to have the user to first provide a biometric such as a finger print to unlock the smartphone.

Prior Art
	Rosqvist (2019/0005342) titles “A METHOD FOR UPDATING BIOMETRIC REFERENCE DATA” teaches updating biometric reference data for a person is provided. The biometric reference data is defined as a multi-template formed by a number of templates each representing an area of an associated biometric object of the person.
	Tieu (US 2018/0004924) titled “SYSTEMS AND METHODS FOR DETECTING BIOMETRIC TEMPLATE AGING” teaches a systems and methods described herein can model the history of authentication attempts as a time series to detect trends such as, for example, decreasing verification scores. Authentication history information can be used by a processing system to predict when authentication performance is expected to decrease, e.g., because of issues such as template aging. In some embodiments, the predictions can be used to inform the user to re-enroll. In other embodiments, the system can automatically re-enroll the user with a new template based on the authentication history information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492